DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The instant claims have been treated in prior application 16/288,597 where the only wording of the final limitation has been changed without effectively changing the scope or adding significantly more to render the claim patent eligible. Claim 22 of ‘597 recites; 

    PNG
    media_image1.png
    172
    726
    media_image1.png
    Greyscale

Where the instant claim 21 restates step as; 
    PNG
    media_image2.png
    210
    753
    media_image2.png
    Greyscale

New claim 22-26 matches old claim 27-31. New claims 27-29 not recited in the previous application.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action of 16/288,597.
Claims 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) rules for playing a game. While the claim does call for some physical elements in a layout and tracking indicia operated by an electronic controller, these additional elements that are not sufficient to amount to significantly more than the judicial exception because the layout amounts to indicia and has no functional relationship or meaning outside the rules themselves attempting to be claimed.  The game layout is merely printed matter used to indicate a player intentions or track and record game events.  Such boards and layouts in the play of a game is conventional and well-known.  Similarly, the use of an automatic controller to track, record and display game events is conventional to games where such information is useful to a player’s decision or in the implementation of the rules of the game.  Most commonly the game of Roulette tracks and displays game event outcomes via an electronic controller. In the instant case, the use of such does not do significantly more as it merely tallies and displays game information that would otherwise need to be mentally tracked and conveyed by a player or game operator.  To use such to conveniently do so does not add significantly more to the rules for playing a game of craps attempting to be patented.
The analysis with respect to the claims in view of the patent eligibility guidelines of the office is set forth in the previous application and is incorporated here. 
The new claims 27-29 reciting the specific number of outcomes do not add significantly more to render the claims patent eligible. 
Claim Rejections - 35 USC § 103
Claims 21-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cacas 2006/0181024 as set forth in the previous office action in view of Presley 2008/0054560. 

As set forth in the previous application 16/288,597;

”Cacas shows a craps table having a wagering area for accepting a proposition of successive single roll outcomes and tracking each roll before seven out to determine a pay-out for each player. The numbers shown by Cacas are considered to be between 2 and 12 as called for in the claims.”
Applicant argues that his invention allows for intervening rolls and has amended the claims to insert a “determining step. However, this step does not require intervening rolls. Instead, even in Cacas a player must determine if a first, second or third roll matches that target set wagered upon. As such, these amendments do not appear to distinguish over the applied art as argued. Cacas does not appear to show the explicit proposition wager of receiving a payout for rolling a single number at least two time. However, wagers in a craps layout on Cacas are not considered exhaustive. Clearly there are many outcomes of the dice that are not offered on a traditional craps table. Merely adding an addition proposition of the number of possible outcomes and sequences that could occur from a pair of dice is not inventive. The game still remains on of dice and placing wagers on indicia offered that represents them. The basis of this position is found under KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) where combining prior art elements according to known methods to yield predictable results has been found obvious. Here combining other proposition wagers in the game of craps with their known odds to allow a player to place a wager would be obvious merely to offer alternative wagers. Regardless in Presley, suggest such modifications to craps at [0083] where “the second roll of the same number pays 60 to 1”. As such, to have offered a consecutive wager at calculated odds in Cacas would have been obvious in order to offer known alternative wagers to the game.”

With respect to claims 27-29, the example of, “the casino could require a shooter to roll 5 consecutive elevens” [0018] is considered to meet the limiations of rolling a specified number at least three to five times.
Conclusion
Applicant's arguments filed 9/9/21 have been fully considered but they are not persuasive. 
 	With respect to the rejection Under §101 applicant argues that the game paraphernalia could render claims patent eligible.  In this case, the layout, dice, chips, wagering area and tracking indicia are related merely to printed matter in conducting the game according to the rules attempting to be patented.  Such are conventional and are not considered to add any substantially more that the rules themselves.  As such, the use of conventional game paraphernalia or conventional electronic means to track, record and display game events does not add substantially more to the abstract idea. The dice themselves are not considered to be critical in that such are merely a random number generating element commonly used in wagering games.  Such numbers can be generated by spinners or electronic computer and as such the dice are not particular to the method itself.  Clearly the examiner does not agree with the applicant conclusion that other known types of paraphernalia could not be utilized in place of the specific items claims to enable the method to still function.  The layout is not necessary as such is just a convenient means to indicate and record a player’s wagering intentions.  Similarly the chips and dice can be electronic or represented by credits in a game depending upon the embodied substrate the game is intended to operate upon.  As such, the claims remain directed to patent ineligible subject matter. 
	With respect to the rejection under 103, applicant argues that his method inherently requires that be an intervening roll in between the first and second single roll outcomes.  The examiner does not agree. Most broadly both consecutive and non-consecutive rolls of accumulated outcomes are covered by the broadest interpretation of the claim which merely requires determining if three rolls match the predetermined outcome.  The consecutive rolls wagering example shown by Cacas is considered to meet those recited steps.  Even if the claim were to positively in some way be amended to make it clear that the payout was based on all rolls matching and not matching before the terminating event occurs, the parlay of a wager “on the expectation that the same outcome will occur on a second or consecutive occasion” is considered known as taught in Presley at [0023]. As such, the instant rejection has not be shown to be in error and allowable subject matter on the design of the proposition wager does not appear to be present. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711